Title: To George Washington from James McHenry, 13 November 1786
From: McHenry, James
To: Washington, George



My dear General
Baltimore 13 Nov. 1786

I received your letter by Mr Fairfax yesterday noon. The Marquiss who does nothing by halves has paid every expence incurred by his present till its arrival at this place as well as the wages and passage of their conductor, one Campion. While here the asses have been carefully attended by my own servants in my own stable, not caring to trust them to the hostler of a tavern, or from under my own eye. I expect to be able to send the birds by Mortimers packet; and shall engage a fit person to take charge of them to your own door, provided it should appear necessary upon examining the vessel and character of the

seamen.
Campion will deliver you a letter from the Marquiss. What do you conjecture from his appointment to the Indies?
It would give me infinite pleasure to spend a few days at Mount Vernon, and to pay my respects to you and Mrs Washington in your place of peace and hospitality; which I shall certainly do unless the growing demands of a family should lay in a more urgent claim to my time. I want much to talk to you about a memoir of things and transactions in which you have been particularly concerned and which I think ought to be prepared for publication. I would have it to comprehend your whole past life. A general history of the revolution does not admit of what I mean. It would suspend the narration of the history if inserted entire; or it would lose its own peculiar effect, if interwoven with the revolution. The pieces of a diamond may be disposed to advantage, but it is most valuable when entire and its lustre most penetrating. This diamond ought not to be lost nor divided tho’ to ornament a crown. I am my dear Genl yours most affy

James McHenry

